Order of disposition, Family Court, New York County (Sara E Schecter, J.), entered on or about November 3, 2004, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent failed to preserve her claim that the agency’s progress notes are inadmissible hearsay, and we decline to review it (see Matter of “Baby Girl” Q., 14 AD3d 392 [2005], lv denied 5 NY3d 704 [2005]). In any event, the testimony of the agency’s caseworker established that the highlighted portions of the progress notes were made in the ordinary course of business *250and thus admissible as business records (see id.). The progress notes provide clear and convincing evidence of respondent’s repeated refusal to cooperate with the agency’s diligent efforts referring her for mental health counseling, and that she otherwise failed to plan for the child’s future during the relevant time period (see id.). A preponderance of the evidence shows that a suspended judgment would not be in the child’s best interests. We have considered respondent’s other arguments and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Gonzalez, Sweeny and Catterson, JJ.